Terral, J.,
delivered the opinion of the court.
J. B. Dabney an attorney at law, by the employment of the board of supervisors of Warren county instituted three suits in relation to school lands of said county and conducted them to a successful issue. He thereupon called upon the board for his stipulated reward, which is agreed to be reasonable, but payment was refused by the board because at the time of his employment the board had already in its employment under § 293, code.of .1892, counsel at the annual salary of $300.
The question therefore is whether the board of supervisors of a county having employed counsel under § 293 can employ other counsel under ch. 123, code of 1892 in reference to suits relating to school lands. We think they may. There is nothing in ch. 123 of the code to restrict the power of the board in this regard, or to limit it to counties which have not employed an attorney under § 293.
The language of ch. 123 is not ambiguous or obscure, and it seems plainly to contemplate that the boards may employ counsel to investigate the titles to school lands and to conduct suits relating thereto, although they may have under § 293 other counsel for matters not relating to school lands. It is apparent, we think, that the legislature was of the opinion that the condition of the titles to school lands called for special examination which induced it to provide for special counsel. It is insisted, however, that if the legislature by the words “competent person” in §4147 had intended to include a lawyer, it would have used the latter word. We do not think it would have necessarily done so. If a lawyer be a competent person in other respects, his eminence as a lawyer would not render him the less competent to institute and prosecute to effect the suits authorized under ch. 123, code of 1892.

Affirmed.